DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 has an errant "the" such that the claim reads "such that the the at least one indentation".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pialot (US 2014/0363585) as modified by Redding (US 2018/ 0200792).
Regarding claim 10, Pialot meets the claimed, a device for producing a three-dimensional object by solidifying, layer by layer, a building material in powder form at positions corresponding to a cross-section of the object to be produced, (Pialot [0045]-[0046] and [0048] describe a layering machine that deposits powder) the device comprising: a recoater that moves over a working plane in a recoating direction for applying a layer of the building material in the recoating area, (Pialot [0045]-[0046] teach the machine has a distributing means (recoater) that scrapes and smooths layered powder over the working zone) a metering device that has a metering element, the metering element being rotatable about its longitudinal axis and being suitable for dispensing the building material in powder form in a metered manner, (Pialot [0046] describes the dosing means (metering device) has a rotating dosing cylinder 81 (metering element) to transfer powder in a reproducible dose) wherein; a least one surface of the metering element comprises at least one indentation having a defined volume; the at least one indentation is suitable for receiving a defined amount of powder the at least one indentation extends substantially in the longitudinal direction of the metering element (Pialot [0046] describes grooves 82 (indentations) in cylinder 81 (metering element) that receive the powder and extend substantially for the whole length of the cylinder 81.)
Pialot does not explicitly meet the claimed, and the at least one indentation is deeper and/or wider in a central region than in a marginal region with respect to the longitudinal direction, such that a larger quantity of powder is dispensed in the central region than in the marginal region; and a depth and/or width of the at least one indentation decreases in a stepless manner from the central region towards the marginal region.
However, Pialot [0046] teaches that the dimensions and form of the cross sections of the grooves (indentations) can vary along the length of the cylinder (metering element) to improve the distribution of the powder. That is, Pialot teaches the dimensions of the grooves along the length of the cylinder to be a result-effective variable affecting the distribution of powder. One of ordinary skill in the art would have found it obvious to optimize the dimensions of the grooves, such as the width or depth,  and the form (shape) along the length of the cylinder through routine experimentation to achieve the claimed, the at least one indentation is deeper and/or wider in a central region than in a marginal region with respect to the longitudinal direction, such that a larger quantity of powder is dispensed in its central region than in the marginal region, and a depth and/or width of the at least one indentation decreases in a stepless manner from the central region towards the marginal region in order to improve the distribution of powder. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions and shape of the grooves, for example the width or depth, along the length of the cylinder as taught by Pialot in order to improve the distribution of the powder, see Pialot [0046]. Additionally, decreasing the width/depth in a stepless manner as claimed is a function of varying the width/depth along the length of the cylinder, i.e., modifying the width/depth in a stepless manner is also a modification of the width/depth along the length of the cylinder and is therefore obvious to optimize in view of Pialot [0046].  
Analogous in the field of powder dispensing, Redding meets the claimed, wherein at an angle to the recoating direction of the recoater, the recoating area has different dimensions along the recoating direction; (Redding [0054]-[0055] and Figure 7 describe a recoater that can selectively apply powder to areas 706 or 707, but not apply powder to area 708, which makes the area have different dimensions along the recoating direction, see Figure 7) and the recoating area has a non-rectangular shape (Redding Figure 7 shows recoated areas 706/707 end at wall 705 and do not have a rectangular shape, they have at least 5 sides or the edges are curved.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the metering device of Pialot with the varying recoating dimensions of Redding in order to avoid depositing the powder in undesired areas and wasting the powder, see Redding [0054].


    PNG
    media_image1.png
    569
    880
    media_image1.png
    Greyscale


Regarding claim 2, Pialot meets the claimed, the metering device according to claim 10, wherein the metering device comprises a metering container for storing the building material in powder form (Pialot [0046] describes a storage means and hopper (metering container) that stores the powder) and wherein the axis is mounted on a lower opening of the metering container (Pialot [0046] describes the storage means and cylinder and Figure 2 shows cylinder 81 (metering element) is below the storage means 5.)

Regarding claim 4, Pialot does not explicitly teach the device according to claim 10, wherein a sub-volume of the at least one indentation from the surface to a bottom of the at least one indentation in the central region is greater than in the marginal region.
However, Pialot [0046] teaches that the cross sections of the grooves (indentations) can vary along the length of the cylinder (metering element) to improve the distribution of the powder. That is, Pialot teaches the dimensions of the grooves to be a result-effective variable.
It would have been obvious to a person of ordinary skill in the art before the filing date to vary the dimensions of the grooves as taught by Pialot to achieve the claimed the device according to claim 10, wherein a sub-volume of the at least one indentation from the surface to a bottom of the at least one indentation in the central region is greater than in the marginal region in order to improve the distribution of the powder, see Pialot [0046].


Regarding claim 6, Pialot meets the claimed, the device according to claim 10, wherein the metering device comprises a roller (Pialot [0046] describes the dosing cylinder (metering element) is a rotating dosing cylinder (roller) that dispenses the powder.)

Regarding claim 7, Pialot meets the claimed, the device according to claim 6, wherein the roller comprises the at least two indentations arranged in a circumferential direction of the roller, the indentations being spaced at an equal circumferential distance from one another (Pialot Figure 2 shows six grooves (indentations) 82 that are arranged equally around the cylinder (roller/metering device) 81.)

Regarding claim 11, Pialot meets the claimed, the device according to claim 10, wherein the recoater comprises the metering device (Pialot [0045]-[0046] describe the distributing means (recoater) smooths and layers powder from the cylinder (metering element) from the metering device recited in claim 1.)

Regarding claim 12, modified Pialot meets the claimed, the device according to claim 10, wherein transverse to the recoating direction of the recoater, the recoating area has different dimensions along the recoating direction (Redding [0054]-[0055] and Figure 7 describe a recoater that can selectively apply powder to areas 706 or 707, but not apply powder to area 708, which makes the area have different dimensions along the recoating direction, see Figure 7).

Regarding claim 13, Pialot meets the claimed, the device according to claim 10, wherein the metering device is arranged in the device so as to be movable together with the recoater over the working plane and/or wherein the metering device is arranged in the device at an intended rest and/or filling position of the recoater (Pialot [0049] describes the scraper (recoater) is movable with the distributing means (part of the metering element).)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pialot modified by Redding as applied to claim 10 above, and further in view of Swier (US 2020/0223137).
Regarding claim 5, no single embodiment of Pialot explicitly describes, The device according to claim 10, wherein the at least one indentation has a non-angular contour, however, the embodiment in Pialot Figure 9 shows a non-angular contour of a groove 82. 
Analogous in the field of powder additive manufacturing, Swier [1059] and [0162]-[1063] describe a container that rotates to transmit printing material. Swier [0163] describes that portions of the container are rounded in order to ensure that printing material cannot become stuck. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the grooves of one embodiment of Pialot to be non-angular as shown in Pialot Figure 9 and described in Swier [0163] in order to avoid material from becoming stuck and being compacted or ground, see Swier [1063].
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pialot (US 2014/0363585).
Regarding claim 16, Pialot meets the claimed, A device for producing a three-dimensional object by solidifying, layer by layer, a building material in powder form at positions corresponding to a cross-section of the object to be produced, (Pialot [0045]-[0046] and [0048] describe a layering machine that deposits powder) the device comprising: a recoater that moves over a working plane in a recoating direction for applying a layer of the building material in a recoating area; (Pialot [0045]-[0046] teach the machine has a distributing means (recoater) that scrapes and smooths layered powder over the working zone) a metering device provided with the recoater, the metering device including a metering element rotatable about its longitudinal axis and being suitable for dispensing the building material in powder form in a metered manner, (Pialot [0046] describes the dosing means (metering device) has a rotating dosing cylinder 81 (metering element) to transfer powder in a reproducible dose) wherein the metering device includes at least one indentation suitable for receiving powder, the at least one indentation extending in a longitudinal direction from a central region of the metering device to a marginal region of the metering device; (Pialot [0046] describes grooves 82 (indentations) in cylinder 81 (metering element) that receive the powder and extend substantially for the whole length of the cylinder 81.)
Pialot does not explicitly meet the claimed, wherein the indentation variably extends in a radial direction of the metering device such that the the at least one indentation has a larger depth and/or width in the central region than in the marginal region with respect to the longitudinal direction, such that a larger quantity of powder is dispensed in its central region than in the marginal region; and wherein the depth and/or width of the at least one indentation decreases in a stepless manner from the central region towards the marginal region.
However, Pialot [0046] teaches that the dimensions and form of the cross sections of the grooves (indentations) can vary along the length of the cylinder (metering element) to improve the distribution of the powder. That is, Pialot teaches the dimensions and form (shape) of the grooves along the length of the cylinder to be a result-effective variable affecting the distribution of powder. One of ordinary skill in the art would have found it obvious to optimize the dimensions of the grooves, such as the width or depth, and the shape of the grooves along the length of the cylinder through routine experimentation to achieve the claimed wherein the indentation variably extends in a radial direction of the metering device such that the the at least one indentation has a larger depth and/or width in the central region than in the marginal region with respect to the longitudinal direction, such that a larger quantity of powder is dispensed in its central region than in the marginal region; and wherein the depth and/or width of the at least one indentation decreases in a stepless manner from the central region towards the marginal region, in order to improve the distribution of powder. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the shape and dimensions of the grooves, for example the width or depth, along the length of the cylinder as taught by Pialot in order to improve the distribution of the powder, see Pialot [0046]. Additionally, decreasing the width/depth in a stepless manner as claimed is a function of varying the width/depth along the length of the cylinder, i.e., modifying the width/depth in a stepless manner is also a modification of the width/depth along the length of the cylinder and is therefore obvious to optimize in view of Pialot [0046].  

Regarding claim 17, Pialot meets the claimed, The device according to claim 16, wherein the metering device comprises a roller (Pialot [0046] describes the dosing cylinder (metering element) is a rotating dosing cylinder (roller) that dispenses the powder.)

Regarding claim 18, Pialot meets the claimed, The device according to claim 17, wherein the roller comprises at least two of the indentations arranged in a circumferential direction of the roller, the indentations being spaced at an equal circumferential distance from one another (Pialot Figure 2 shows six grooves (indentations) 82 that are arranged equally around the cylinder (roller/metering device) 81.)

Regarding claim 19, Pialot meets the claimed, The device according to claim 16, wherein the metering device comprises a metering container for storing the building material in powder form(Pialot [0046] describes a storage means and hopper (metering container) that stores the powder)  and wherein the axis is mounted on a lower opening of the metering container  (Pialot [0046] describes the storage means and cylinder and Figure 2 shows cylinder 81 (metering element) is below the storage means 5.)


Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Pialot does not make it obvious to have an indentation with a deeper or wider central region to dispense a larger quantity of powder in a central region or to make the width/depth decrease in a stepless manner because Pialot does not explicitly disclose a wider/deeper portion.  Examiner disagrees and notes that while Pialot does not explicitly describe the wider/deeper central regions, it would not be beyond the ambit of a person of ordinary skill in the art to modify the shape of the indentations of Pialot as seen fit to arrive at the claimed invention in order to modify the distribution of powder across the working zone, see Pialot [0046]. Additionally, the width/depth decreasing in a stepless manner as claimed is a function of varying the width/depth along the length of the cylinder, i.e., modifying the width/depth in a stepless manner is also a modification of the width/depth along the length of the cylinder and is therefore obvious to optimize in view of Pialot [0046].  Additionally, Pialot [0046] specifically mentions both the dimensions and form of the grooves can be varied and it is apparent from Pialot that the grooves have both a width and a depth. Therefore, modifying either the width, depth, or any other dimension of the groove is obvious in view of Pialot. 
	Applicant argues with regards to Redding that the “powder distribution resolution in necessarily stepwise.” Redding is not cited to teach the claimed stepless manner and therefore the resolution of the powder distributed by the gates is not relevant to the size of the indentations as described by Pialot. Applicant also notes that the helix and other structures of Swier are not equivalent to the claimed structure of the indentations however this is also moot as Swier is used only to demonstrate that avoiding angles when working with powder is known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                               

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744